DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicants’ Communication received on January 16, 2020 for application number 16/744,393. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 16, 2020 and October 22, 2020 are noted. The submission is in compliance with the provisions of 37 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.

Claims 1 and 2 limitation “abnormality determination unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “unit” coupled with functional language “determines abnormality of the breather line” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 2 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. Specifically, the specification describes the “abnormality determination unit” as an Electronic Control Unit described in paragraph 19.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite limitations of estimating intake air resistance based on pressures read from a breather line, and then determining if an abnormality exists in the breather line when comparing that estimated resistance to a threshold.
These steps under the broadest reasonable interpretation cover a process that is practically performed in the human mind. For example, these limitations cover a user reading results from a pressure sensor at different times of engine operation, estimating an intake resistance based on the pressure sensor readings, and then seeing if that estimate is above or below a threshold.
This judicial exception is not integrated into a practical application because the claims recite additional elements of sensors, crankcase, intake path, breather line, and a forced-induction system. These additional elements, even in combination, do not 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sensors and other structural elements are conventional, and the determination unit appears to be nothing more than a conventional ECU. Therefore the claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pursifull et al. (US PG Pub No. 2014/0081564), hereinafter “Pursifull”.
Regarding claim 1, Pursifull discloses an abnormality determination device of an internal combustion engine (Abstract) in which a crankcase (paragraph 18, line 5) and an intake-air path (Fig. 1 (13)) positioned upstream from a forced-induction system (Fig. 1 (50)) are connected to each other by a breather line (Fig. 1 (74)), the abnormality determination device comprising: an intake-air flow rate sensor (Fig. 1 (58)) that detects a flow rate of intake air in the intake-air path (Fig. 1 (13)); a pressure sensor (Fig. 1 (77)) that detects a pressure of the breather line (74); and an abnormality determination unit (Fig. 1 (12)) that determines abnormality of the breather line (Fig. 1 (74)), wherein the 
Regarding claim 2, Pursifull discloses the abnormality determination device according to claim 1, wherein the abnormality determination unit (12) determines no occurrence of abnormality of the breather line when the intake air resistance is equal to or higher than the threshold (paragraphs 16, 37 & 45).
Regarding claim 3, Pursifull discloses an abnormality determination method of an internal combustion engine (Abstract) in which a crankcase (paragraph 18, line 5) and an intake-air path (13) positioned upstream from a forced-induction system (50) are connected to each other by a breather line (74), the method comprising steps of: detecting by an intake-air flow rate sensor (58) a flow rate of intake air in the intake-air path (13); detecting by a pressure sensor (77) a pressure of the breather line (74); estimating by a computer (12) an intake air resistance of the intake-air path from (i) the pressure of the breather line when the internal combustion engine is under low load conditions under which the flow rate of the intake air is less than a predetermined value (paragraphs 16 & 45) and (ii) the pressure of the breather line when the internal combustion engine is under high load conditions under which the flow rate of the intake air is equal to or greater than 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747